Title: John Low to Thomas Jefferson, 2 March 1812
From: Low, John
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     New York. 
                     March 2d 1812.—
           
		  Sometime ago I recd yours of the 27th Decr last, informing me of your not recollecting of subscribing to the Encyclopædia I sent on, and requesting me to shew your signature to some persons who might be acquainted with it—About the middle of January I answered yours, and waited upon Mr Remsen & Mr Gelston of this city and who examined the signature and said it was genuine, and procured their signatures in my letter to that effect.—Fearful, however, my letter had not come to hand I take the
			 liberty of troubling you  with this, in order to ascertain whether it has or not, so that, if not, I may send on another certificate of those Gentlemen.—Be pleased to let me know as soon
			 as convenient, and oblige
          Yours with respect,
        